Exhibit 10.1

AMENDMENT NO. 1

This AMENDMENT NO. 1 (the “Agreement”) dated as of July 26, 2012 (the “Effective
Date”) is among Continental Resources, Inc., an Oklahoma corporation
(“Borrower”), Banner Pipeline Company LLC (the “Guarantor”), the Lenders (as
defined below), and Union Bank, N.A., as Administrative Agent and as Issuing
Lender (as each such term is defined below).

RECITALS

A. The Borrower is party to that certain Seventh Amended and Restated Credit
Agreement dated as of June 30, 2010 (as the same has been and may be amended,
restated or modified from time to time, the “Credit Agreement”) among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and Union
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).

B. The Borrower, the Lenders, the Issuing Lender and the Administrative Agent
wish to, subject to the terms and conditions of this Agreement, increase the
Borrowing Base (as defined in the Credit Agreement) and make certain amendments
to the Credit Agreements as provided herein.

THEREFORE, the Borrower, the Lenders, the Administrative Agent and the Issuing
Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings herein
assigned. Each term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 3. Borrowing Base Increase.

(a) Borrowing Base. Effective as of the date hereof, the Borrowing Base is
hereby redetermined to be $2,750,000,000 and such Borrowing Base shall remain in
effect at that level until the Borrowing Base is next redetermined pursuant to
Section 2.02(b) or Section 2.02(c) of the Credit Agreement.



--------------------------------------------------------------------------------

(b) Present Value. Effective as of the date hereof, the Present Value is hereby
redetermined to be $5,617,145,000 and such Present Value shall remain in effect
at that level until the Present Value is next redetermined pursuant to
Section 2.02(d) of the Credit Agreement.

Section 4. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms:

“Collateral Coverage Date” shall have the meaning given such term in
Section 5.08.

“Collateral Coverage Period” shall have the meaning given such term in
Section 5.08.

“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(a) the Mortgaged Present Value to (b) the lesser of (i) the Borrowing Base then
in effect on the date of determination and (ii) the Aggregate Commitments at
such date of determination.

“Mortgaged Present Value” means, as of any date of determination, the
calculation of the present value (using the average of the discount rates then
customarily utilized by the Administrative Agent for reserve valuation purposes,
which, on the Effective Date, is a 9% discount rate) of the projected future net
revenues attributable to the Mortgaged Present Value Production utilizing the
price assumptions used by the Administrative Agent in evaluating its oil and gas
loans generally; provided that, the portion of Mortgaged Present Value
attributed to Proven Reserves which are not then categorized as “producing”
shall not exceed 25% of the resulting total Mortgaged Present Value. For
purposes of calculating “Mortgaged Present Value”, the present value of any
Proven Reserves attributable to the Mortgaged Present Value Production which are
then categorized as “proved developed non-producing” shall be risk-weighted by
25% and the present value of any Proven Reserves attributable to the Mortgaged
Present Value Production which are then categorized as “proved undeveloped”
shall be risk-weighted by 50%.

“Mortgaged Present Value Production” means, at any time of determination, the
projected production of Hydrocarbons (measured by volume unit or BTU equivalent,
not sales price) from properties and interests owned by any Obligor which are
subject to an Acceptable Security Interest, as such production is projected in
the most recent Engineering Report delivered pursuant to Section 5.06(c), after
deducting projected production from any properties or interests sold or under
contract for sale that had been included in such report and after adding
projected production from any properties or interests that had not been
reflected in such report but that are reflected in a separate or supplemental
report which is satisfactory to the Administrative Agent.

“Super-Majority Borrowing Base Lenders” means, as of the date of determination,
Lenders holding at least 90% of the aggregate Commitments on such date of
determination, or if the Commitments have been terminated or expired, at least
90% of the outstanding principal amount of the Revolving Advances, Letter of
Credit Exposure and Swing Line Advances (with the aggregate amount of each
Lender’s risk participation and funded participation in Letter of Credit
Obligations and Swing Line Advances being deemed to be “held” by such Lender for
purposes of this definition) on such date of determination.

 

2



--------------------------------------------------------------------------------

(b) Section 2.02(a) of the Credit Agreement is hereby amended by replacing the
last sentence of clause (iii) in its entirety with the following:

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, the Borrower may not elect to
convert to an Additional Covenant Period from a BB Period without the prior
written consent of the Super-Majority Lenders.

(c) Section 2.02(b) of the Credit Agreement is hereby amended by replacing
clauses (i) and (ii) therein in their entirety with the following:

(b) Semi-Annual Redetermination of Borrowing Base.

(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each March 31st (or April 30th in the event the Borrower is
not then a public company required to file reports with the SEC) beginning
March 31, 2013 (or April 30, 2013, if applicable), an Independent Engineering
Report dated effective as of the immediately preceding December 31, and such
other information as may be reasonably requested by any Lender with respect to
the Oil and Gas Properties included or to be included in the Borrowing Base.
Upon receipt of such information, the Administrative Agent shall, in the normal
course of business (but in any event within 45 days after receipt of such
information), make a determination of the Borrowing Base, which shall become
effective upon approval by the Required Lenders (or the Super-Majority Borrowing
Base Lenders if the Borrowing Base is to be increased) and subsequent written
notification from the Administrative Agent to the Borrower, and which, subject
to the other provisions of this Agreement, shall be the basis on which the
Borrowing Base shall thereafter be calculated until the effective date of the
next redetermination of the Borrowing Base as set forth in this Section 2.02.

(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before each September 30th (or October 31st in the event the Borrower is not
then a public company required to file reports with the SEC), beginning
September 30, 2012 (or October 31, 2012, if applicable) an Internal Engineering
Report dated effective as of the immediately preceding June 30 and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base. Upon receipt of such information, the Administrative Agent
shall, in the normal course of business (but in any event with 45 days after
receipt of such information), make a determination of the Borrowing Base, which
shall become effective upon approval by the Required Lenders (or the
Super-Majority Borrowing Base Lenders if the Borrowing Base is to be increased)
and subsequent written notification from the Administrative Agent to the
Borrower, and which, subject to the other provisions of this Agreement, shall be
the basis on which the Borrowing Base shall thereafter be calculated until the
effective date of the next redetermination of the Borrowing Base as set forth in
this Section 2.02.

 

3



--------------------------------------------------------------------------------

(d) Section 2.02(b) of the Credit Agreement is hereby amended by replacing
clause (iv)(A) in its entirety with the following:

(A) except during a Collateral Coverage Period, the Borrower and its
Subsidiaries, as applicable, own the Oil and Gas Properties specified therein
free and clear of any Liens (except Permitted Liens) with at least 80% (by
value) (or in the case of the Engineering Report delivered prior to the date
hereof, at least 70% by value) of the Proven Reserves covered therein subject to
an Acceptable Security Interest,

(e) Section 2.02(c) of the Credit Agreement is hereby amended and replaced in
its entirety with the following:

(c) Interim Redetermination of Borrowing Base. At all times during a BB Period,
in addition to the Borrowing Base redeterminations provided for in
Section 2.02(b), the Administrative Agent and the Lenders may, either in their
sole discretion or at the request of the Borrower and based on such information
as the Administrative Agent and the Lenders deem relevant (but in accordance
with Section 2.02(e)), make additional redeterminations of the Borrowing Base
during any six-month period between scheduled redeterminations; provided that,
neither the Administrative Agent and the Lenders nor the Borrower shall be
permitted to request more than one such unscheduled redetermination during any
six-month period between scheduled redeterminations, unless the redetermination
is requested in connection with or as a result of an Acquisition or the
acquisition of Oil and Gas Properties having a value in excess of 5% of the
Present Value then in effect. Additionally, the Administrative Agent and the
Lenders may request an additional redetermination in connection with any sale or
proposed sale of Oil and Gas Properties of the Borrower or any of its
Subsidiaries, which together with all such sales made since the most recent
redetermination of the Borrowing Base, have a market value of equal to or
greater than 5% of the Present Value then in effect to the extent any such sale
is otherwise permitted by this Agreement. The party requesting the
redetermination shall give the other party at least 10 days’ prior written
notice that a redetermination of the Borrowing Base pursuant to this paragraph
(c) is to be performed; provided that, no such prior written notice shall be
required for any redetermination made by the Lenders during the existence of an
Event of Default. In connection with any redetermination of the Borrowing Base
under this Section 2.02(c), the Borrower shall provide the Administrative Agent
and the Lenders with such information regarding the Borrower and its
Subsidiaries’ business (including its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may request, including an updated Independent Engineering Report. Upon
receipt of such information, the Administrative Agent shall, in the normal
course of business (but in any event within 45 days after receipt of such
information), make a determination of the Borrowing Base, which shall become
effective upon approval by the Required Lenders (or the Super-Majority Borrowing
Base Lenders if the Borrowing Base is to be increased). The Administrative Agent
shall promptly notify the Borrower in writing of each redetermination of the
Borrowing Base pursuant to this Section 2.02(c) and the amount of the Borrowing
Base as so redetermined.

 

4



--------------------------------------------------------------------------------

(f) Section 2.02(f) of the Credit Agreement is hereby amended by replacing the
last sentence thereof in its entirety with the following:

Notwithstanding the foregoing, if a Reinstatement Date occurs, the Borrower and
its Subsidiaries shall cause the Administrative Agent to have an Acceptable
Security Interest in Oil and Gas Properties of the Borrower and its Subsidiaries
representing 80% of the present value of such Oil and Gas Properties as
determined by the most recently delivered Engineering Report; provided that,
this requirement shall not apply during any Collateral Coverage Period.

(g) Section 5.06(l) of the Credit Agreement is hereby amended by replacing the
reference to “$10,000,000” with “$50,000,000”.

(h) Section 5.08 of the Credit Agreement is hereby replaced in its entirety with
the following:

Section 5.08 Requirement to Pledge Oil and Gas Properties.

(a) At all times after August 31, 2010 other than during the Release Period, the
Borrower shall, and shall cause each Subsidiary to, grant to the Administrative
Agent an Acceptable Security Interest in at least 80% (by value) of all of the
Borrower’s and its Subsidiaries’ Proven Reserves and associated Oil and Gas
Properties, as determined by the most recently delivered Engineering Report.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, any time that the Collateral
Coverage Ratio is greater than or equal to 1.75 to 1.00, the provisions of this
Section 5.08(a) shall not apply (any such period when this Section 5.08(a) does
not apply being the “Collateral Coverage Period”).

(b) Further, if at any time during a Collateral Coverage Period the Collateral
Coverage Ratio becomes less than 1.75 to 1.00 (the date of such occurrence being
the “Collateral Coverage Date”), the Borrower shall, and shall cause each
Subsidiary to, no later than 120 days after the Collateral Coverage Date, either
(i) grant to the Administrative Agent an Acceptable Security Interest in at
least 80% (by value) of all of the Borrower’s and its Subsidiaries’ Proven
Reserves and associated Oil and Gas Properties, as determined by the most
recently delivered Engineering Report, or (ii) grant to the Administrative Agent
an Acceptable Security Interest in certain of the Borrower’s and its
Subsidiaries’ Proven Reserves and associated Oil and Gas Properties, as
determined by the most recently delivered Engineering Report, such that the
Collateral Coverage Ratio is at least 1.75 to 1.00; provided that, this
requirement shall not apply during the Release Period.

(i) Section 5.10 of the Credit Agreement is hereby replaced in its entirety with
the following:

Section 5.10 Title. At all times after September 30, 2012, other than during the
Release Period, the Borrower shall, from time to time upon the reasonable
request of the Administrative Agent, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall, at all times, have received
satisfactory title opinions (including, if requested, supplemental or new title
opinions addressed to it) or other title evidence reflecting that the Obligors
have good and marketable title to Oil and Gas Properties whose aggregate present
value, as determined by the most recently delivered Engineering Report, is at
least equal to

 

5



--------------------------------------------------------------------------------

an amount determined by multiplying the aggregate Commitments then in effect by
1.225 (which equals 70% of 1.75), and which title opinions or other title
evidence shall be in form and substance reasonably acceptable to the
Administrative Agent in its sole discretion.

(j) Section 6.02(f) of the Credit Agreement is hereby amended by replacing the
reference to “$50,000,000” with “$100,000,000”.

(k) Section 6.17 of the Credit Agreement is hereby amended by replacing the
reference to “3.75 to 1.00” with “4.00 to 1.00”.

(l) Section 9.01(a) of the Credit Agreement is hereby amended by replacing
clause (vi) in its entirety with the following:

(vi) amend the definition of “Required Lenders”, the definition of
“Super-Majority Lenders” or the definition of “Super-Majority Borrowing Base
Lenders”,

(m) Schedule I – Applicable Margins / Pricing Grid attached to the Credit
Agreement is hereby replaced in its entirety with Schedule I – Applicable
Margins / Pricing Grid attached to this Agreement.

(n) Schedule II – Notice Information and Commitments attached to the Credit
Agreement is hereby replaced in its entirety with Schedule II – Notice
Information and Commitments attached to this Agreement.

Section 5. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents, are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate and
governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

Section 6. Reaffirmation of Guaranty. The Guarantor hereby ratifies, confirms,
and acknowledges that its obligations under the Guaranty Agreement are in full
force and effect and that the Guarantor continues to unconditionally and
irrevocably, jointly and severally, guarantee the full and punctual payment of,
when due, whether at stated maturity or earlier by acceleration or otherwise,
all of the Obligations (subject to the terms of the Guaranty Agreement), as such
Obligations may have been amended by this Agreement. The Guarantor hereby
acknowledges that its execution and delivery of this Agreement does not indicate
or establish an approval or consent requirement by the Guarantor under the
Guaranty Agreement in connection with the execution and delivery of amendments
to the Credit Agreement, the Notes or any of the other Loan Documents.

 

6



--------------------------------------------------------------------------------

Section 7. Conditions to Effectiveness. This Agreement, the increase in the
Commitments and the increase in the Borrowing Base provided herein shall become
effective on the Effective Date and enforceable against the parties hereto upon
the occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, the Issuing Lender and the Lenders.

(b) No Default shall have occurred and be continuing as of the Effective Date.

(c) The representations and warranties in this Agreement shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof).

(d) The Borrower shall have paid (i) the fees due on the date hereof to the
Administrative Agent, on account of certain of the Lenders, as agreed to between
the Borrower and the Administrative Agent pursuant to the July Fee Letter, and
(ii) all costs and expenses of counsel to the Administrative Agent which have
been invoiced to the Borrower at least one Business Day prior to the date hereof
and are payable pursuant to Section 9.03(a) of the Credit Agreement.

(e) The Administrative Agent shall have received a certificate, dated as of the
Effective Date, duly executed and delivered by a Responsible Officer of the
Borrower (i) certifying that (A) the representations and warranties contained in
Article IV of the Credit Agreement and in the other Loan Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in Section 4.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.06 of the Credit Agreement, and
(B) no Default exists and (ii) certifying and attaching the resolutions adopted
by the Borrower approving or consenting to such increase.

 

7



--------------------------------------------------------------------------------

Section 8. Acknowledgments and Agreements.

(a) The Borrower hereby agrees that, on or before September 30, 2012, or such
later date as the Administrative Agent shall determine in its sole discretion,
the Borrower shall deliver to the Administrative Agent satisfactory title
opinions (including, if requested, supplemental or new title opinions addressed
to it) or other title evidence reflecting that the Obligors have good and
marketable title in accordance with Section 5.10 of the Credit Agreement as
amended hereby.

(b) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(c) The Administrative Agent, the Issuing Lender and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. Except as otherwise expressly contemplated herein, nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent, the Issuing Lender or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender or any Lender to collect the full amounts owing to them under
the Loan Documents.

(d) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(e) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 12. Governing Law. The governing law provisions set forth in
Section 9.14 of the Credit Agreement apply to this Agreement.

Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

8



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

9



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER:

    CONTINENTAL RESOURCES, INC.     By:  

/s/ John D. Hart

     

John D. Hart, Senior Vice President,

Chief Financial Officer and Treasurer

GUARANTOR:     BANNER PIPELINE COMPANY LLC (for purposes of Section 6 only)    
      By:  

/s/ John D. Hart

      John D. Hart, Manager

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/

ISSUING LENDER/LENDER:

 

UNION BANK, N.A.,

  as Administrative Agent, Issuing Lender   and a Lender   By:  

/s/ Randall L. Osterberg

  Name:   Randall L. Osterberg   Title:   Sr. Vice President - US Marketing
Manager

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND

PLC

as a Lender

By:  

/s/ Sanjay Remond

Name:   Sanjay Remond Title:   Authorised Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Tara McLean

Name:   Tara McLean Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Christopher Renyi

Name:   Christopher Renyi Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ David Morris

Name:   David Morris Title:   Authorized Officer

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas E. Stelmar, Jr.

Name:   Thomas E. Stelmar, Jr. Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Phil Ballard

Name:   Phil Ballard Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Lender

By:

 

/s/ Michael Higgins

Name:

 

Michael Higgins

Title:

 

Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Bank of Scotland plc, New York Branch By:  

/s/ Julia R. Franklin

Name:   Julia R. Franklin Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender

By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

By:  

/s/ David Urban

Name:   David Urban Title:   Associate Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC,

as a Lender

By:  

/s/ Bebi Yasin

Name:   Bebi Yasin Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

/s/ V. Mark Fuqua

Name:   V. Mark Fuqua Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

MIDFIRST BANK, as a Lender By:  

/s/ James P. Boggs

Name:   James P. Boggs Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

SCHEDULE I

Applicable Margins

PRICING GRID

 

Utilization Level

   Eurodollar
Rate
Advances     Reference
Rate
Advances     Letter of
Credit
Fee     Commitment
Fee  

Level I

   Equal to or greater than 90%      2.50 %      1.50 %      2.50 %      0.50 % 

Level II

   Less than 90% but equal to or greater than 75%      2.25 %      1.25 %     
2.25 %      0.50 % 

Level III

   Less than 75% but equal to or greater than 50%      2.00 %      1.00 %     
2.00 %      0.50 % 

Level IV

   Less than 50% but equal to or greater than 25%      1.75 %      0.75 %     
1.75 %      0.375 % 

Level V

   Less than 25%      1.50 %      0.50 %      1.50 %      0.375 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender/Swing Line Lender:

Union Bank, N.A.

Lincoln Plaza

500 N. Akard Street, Suite 4200

Dallas, Texas 75201

Attention: Mr. Randall Osterberg / with a copy to Hannah Payne

Facsimile: 214-922-4209

Borrower:

Continental Resources, Inc.

20 N. Broadway

P.O. Box 269097

Oklahoma City, OK 73126

Attention: John Hart

Facsimile: 405-234-9000

 

Lenders:

   Commitments  

Union Bank, N.A.

   $ 150,000,000.00   

Compass Bank

   $ 125,000,000.00   

The Royal Bank of Scotland plc

   $ 125,000,000.00   

U.S. Bank National Association

   $ 125,000,000.00   

Bank of America, N.A.

   $ 125,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00   

Wells Fargo Bank, National Association

   $ 139,750,000.00   

Citibank, N.A.

   $ 97,050,000.00   

Capital One, N.A.

   $ 97,050,000.00   

Bank of Scotland plc, New York Branch

   $ 97,050,000.00   

UBS AG, Stamford Branch

   $ 97,050,000.00   

Toronto Dominion (New York) LLC

   $ 97,050,000.00   

Comerica Bank

   $ 50,000,000.00   

MidFirst Bank

   $ 50,000,000.00      

 

 

 

Total:

   $ 1,500,000,000.00      

 

 

 

 

Schedule II